Citation Nr: 1143784	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-29 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of service connection for skin cancer, to include as due to herbicide exposure, must be remanded for further development.  In particular, the Board finds that a remand for a VA examination with an opinion and to obtain VA medical records is necessary for the following reasons.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran's DD form 214 reflects that he served in the United States Army form November 1966 to November 1969.  His service awards include the National Defense Service Medal, Two Overseas Bars, the Vietnam Service Medal, the Vietnam Campaign Medal with 60 Device, and the Good Conduct Medal.  The Veteran also served one year and one day of foreign and/or sea service with the USARV, also known as the United States Army Vietnam.  Therefore, as the record demonstrates that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, he will be presumed to have been exposed to an herbicide agent during that service.  

Service treatment reports reflect that the Veteran was treated for a rash on the arms and legs in August 1968.  He was then treated for a rash between the legs in October 1968.  In November 1968, the Veteran was treated for a rash on two occasions, diagnosed as tinea corporis and tinea cruris.  The September 1969 Separation Examination was absent of any findings of skin abnormalities upon clinical evaluation and the Veteran did not complain of any skin disabilities in the September 1969 Report of Medical History upon separation from his active service.  

Private medical records from November 1976 to January 2008 reflect that the Veteran was initially treated for a rash all over the body in December 1995, characterized as contact dermatitis.  In January 1997, he was treated for a rash on the forehead.  In May 1998, a private physician noted the Veteran had some contact dermatitis.  A September 1999 private medical report reflects treatment for stasis dermatitis of the right lower leg with some cellulitis.  In January 2002 it was noted that the Veteran had scabs on his scalp.  A February 2007 private treatment report reflects that the Veteran's skin on the arms was noted to be possible skin cancer.  In August 2007, a private physician noted the Veteran was checked for spots for skin cancer, a few lesions on the arms were noted, and an examination revealed actinic keratosis on the arms, shoulders and back.  In a January 2008 letter, a private physican, Dr. J. R. A., stated that they had seen the Veteran in November 2007 and he was diagnosed with actinic keratosis of the scalp and face and he was treated with cryosurgery and recommended to have a skin examination every six months.  

In his VA Form 9, the Veteran claimed that he had a bad case of ringworm in the military for which he had taken medication and had eventually gone away.  He stated that, shortly after his separation from active service, he started to have problems with an itching scalp and this condition had gotten progressively worse.  The Veteran reported that when he went to get his condition checked out, he found out it was precancerous and had surgery to remove the lesions.  Finally, he stated that this condition did not exist prior to the military.  

Here, in light of the fact that the Veteran was treated in service for a rash over a period of months, he is presumed to have been exposed to an herbicide agent during that service based on his DD 214 demonstrating service in the Republic of Vietnam during the Vietnam era, the post service treatment records reflect he was variously treated for and diagnosed with skin conditions since December 1995 as specified above, and the Veteran has reported treatment for ringworm in service and an itching scalp shortly after service which had gotten progressively worse, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA dermatology examination to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current skin disability, to include skin cancer, which had its onset in service or was otherwise related to service.  McLendon, 20 Vet. App. 79; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Also, as the Veteran has reported receiving medical care at the Topeka, Kansas VA medical center and no VA medical records have been associated with the file except for those from October 2005 to November 2005, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from the Topeka, Kansas VA medical center.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The AMC/RO should document whether or not these documents were available.  

2.  The AMC/RO should schedule the Veteran for a VA dermatology examination by an appropriate specialist to determine the current nature and etiology of any skin disability, to include skin cancer, found to be present.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  The examiner is asked to please note that the Veteran is presumed to have been exposed to an herbicide agent during his active service and he is competent to report symptoms of an itching scalp shortly after service which had gotten progressively worse since that time.  

The examiner is asked to answer the following:  

a.  Does the Veteran have a current skin disability, to include skin cancer?  If so, please specify the diagnosis/diagnoses.  

b.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current skin disability:  (1) was incurred during his period of active service from November 1966 to November 1969; or (2) was otherwise related to or caused by the Veteran's active service, to include any exposure to herbicides while serving in the Republic of Vietnam.  Please explain the reasons for any opinions furnished.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


